FOURTH DIVISION
                              DILLARD, P. J.,
                          MERCIER and MARKLE, JJ.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules



                                                                   August 22, 2022




In the Court of Appeals of Georgia
 A22A0772. WATSON v. THE STATE.

      PER CURIAM.

      Following a bench trial, Tyrone Steven Watson was convicted of trafficking

in illegal drugs. He appeals from the denial of his motion for new trial, arguing that

his conviction should be reversed on procedural grounds and, alternatively, that the

trial court should have granted his motion to suppress. Finding no reversible error,

we affirm.

      Viewed in the light most favorable to the verdict, Jackson v. Virginia, 443 U. S.

307 (99 SCt 2781, 61 LE2d 560) (1979), the record shows that federal agents

informed a police officer with the High Intensity Drug Trafficking Area (“HIDTA”)

Task Force that a confidential informant (“CI”) reported that Watson would be

driving from Alabama to Atlanta to pick up between five and ten kilograms of heroin,
cocaine, or both. Multiple law enforcement officers, including Georgia State Patrol

troopers, collaboratively worked the operation in response to the tip.

      Subsequently, the CI, who was wearing a live recording device, was set to meet

with Watson in a hotel parking lot. The CI was given a code phrase to alert the

officers that the drugs were on the scene. When Watson arrived in the vehicle

identified by the federal agents, the CI used the code phrase and indicated that the

drugs were in Watson’s trunk. Watson was allowed to leave the parking lot, and a

HIDTA officer alerted the troopers to execute a traffic stop when they had probable

cause to do so. As part of the operation, the troopers had been told that Watson would

be carrying narcotics.

      The trooper who initiated the stop testified that he frequently assisted HIDTA

with traffic stops involving drug traffickers; that he listened to what was happening

during the drug transaction on the car radio prior to stopping Watson; and that he

stopped Watson after observing him following another vehicle too closely. When he

approached Watson’s car, the trooper told Watson the reason for the stop, and asked

him to get out and sit in the front seat of the police cruiser. Watson could not explain

why he was in Georgia and refused to consent to the search of his vehicle. A K-9 unit

arrived, and the dog alerted to the presence of narcotics in Watson’s car. The officers

                                           2
then conducted a probable cause search, and the drugs were discovered in the trunk.

Watson was charged with trafficking in illegal drugs, specifically heroin.

      Watson filed a motion to suppress the seized evidence, and the trial court

denied the motion. A bench trial ensued, during which Watson stipulated to the trial

court’s consideration of the testimony and evidence presented at the motion to

suppress hearing, the chain of custody for the suspected heroin seized in the case, and

that the K-9 unit dog was certified and alerted to the narcotics. Watson, however, did

not stipulate that he possessed the drugs or that they were a controlled substance. The

only witness called at the bench trial was the State’s forensic chemist, who testified

that the substance taken from Watson’s trunk tested positive for heroin and the first

sample weighed 860 grams. The court found Watson guilty of trafficking in illegal

drugs. Watson moved for a new trial, which the trial court denied. This appeal

followed.

      1. Watson’s first enumerated error turns on a procedural issue he raised in his

motion for new trial. Specifically, Watson contends that the evidence was not

properly before the Court because issue was not joined until after the testimony

establishing the identity and weight of the suspected heroin. Consequently, the State

failed to prove an essential element necessary to support his trafficking conviction.

                                          3
The State concedes that issue was not joined until after its crime lab witness testified,1

but nevertheless maintains the conviction should not be reversed. We agree with the

State.

         OCGA § 17-7-96, which governs the joining of issue, provides that “[t]he

arraignment and plea of the person accused of committing a crime shall be entered on

the indictment or accusation by the prosecuting attorney or other person acting as

prosecuting officer on the part of the [S]tate.” The failure to object to a late

arraignment before the verdict, however, is fatal to the claimed error that issue was

not joined in a timely manner. In Moss v. State, 298 Ga. 613 (738 SE2d 652) (2016),

the defendant was arraigned after the close of evidence but before the court sent the

indictment back with the jury. There, the Supreme Court of Georgia noted that,

because the

         [a]ppellant never objected at trial to the lack of an earlier arraignment
         . . . any error in the lack of arraignment was waived by his failure to
         raise the issue prior to verdict. Moreover, [the a]ppellant’s rights were
         not affected by the late arraignment, as he does not assert that he was
         unaware of the charges against him, both sides participated in discovery


         1
       The indictment filed against Watson did not show on its face that Watson had
waived a copy of his indictment and was not signed by Watson, his attorney, or the
prosecutor, and no plea was entered at Watson’s arraignment.

                                            4
       and filed motions, and it is clear from his proceeding to trial that he was
       offering a plea of not guilty.


Id. at 615 (2) (citations and punctuation omitted); see also Spear v. State, 270 Ga.

628, 632 (5) (513 SE2d 489) (1999) (“any error in the lack of arraignment was

waived by [the] failure to raise the issue prior to verdict”) (citation omitted); Frazier

v. State, 204 Ga. App. 795 (420 SE2d 824) (1992) (“The right of formal arraignment

and plea will be conclusively considered as waived, where the defendant goes to trial

. . . on the merits, and fails, until after verdict, to bring to the attention of the court

that he has not been formally called upon to enter a plea to the indictment.”) (citation

and punctuation omitted). Accordingly, Watson’s failure to raise the issue or object

before the verdict amounts to a waiver of the issue and is fatal to his claimed error.

       2. Alternatively, Watson argues that his motion to suppress should have been

granted for two reasons: (1) the information about the drugs came exclusively from

an informant the State did not prove was reliable; and (2) the collective knowledge

attributed to the trooper who initiated the stop was too vague. We disagree.

       “When reviewing the grant or denial of a motion to suppress, an appellate court

must construe the evidentiary record in the light most favorable to the trial court’s

factual findings and judgment. An appellate court also generally must limit its

                                            5
consideration of the disputed facts to those expressly found by the trial court.” Caffee

v. State, 303 Ga. 557 (814 SE2d 386) (2018) (citations and punctuation omitted).

Construing the evidentiary record as we are required to do, neither of Watson’s

arguments warrants the reversal of his conviction.

      (a) Watson’s argument that the State did not offer evidence to establish the

informant’s reliability lacks merit. We do not judge the reliability of information

provided by an informant by any rigid test. Bryant v. State, 288 Ga. 876, 893 (13) (a)

(708 SE2d 362) (2011); see also Nunez-Mendoza v. State, 354 Ga. App. 297, 300 (1)

(840 SE2d 771) (2020).

      Generally, probable cause is determined by the totality of the
      circumstances surrounding (1) the basis of the informant’s knowledge
      and (2) the informant’s veracity or reliability. A deficiency in one may
      be compensated for, in determining the overall reliability of a tip, by a
      strong showing as to the other, or by some other indicia of reliability.


Bryant, 288 Ga. at 893 (13) (a) (citation and punctuation omitted). Here, the CI gave

specific information regarding Watson by name, gave the time and place of the drug

exchange, and described the car that Watson would be driving. These factors were all

corroborated through the officers’ surveillance. Additionally, the HIDTA officer

testified that the CI previously provided information to law enforcement that resulted

                                           6
in convictions and the seizure of illegal drugs. Thus, there was sufficient evidence of

the CI’s reliability. See Anthony v. State, 197 Ga. App. 297, 298 (1) (398 SE2d 580)

(1990) (informant deemed reliable because his information had resulted in three or

four prior arrests); compare Heitkamp v. State, 342 Ga. App. 674, 678 (1) (804 SE2d

702) (2017) (denial of motion to suppress erroneous where officers did not testify that

the informant had a reputation for being truthful or reliable, and informant’s

description of perpetrator lacked specificity).

      (b) Watson contends that the trial court erred by denying his motion to suppress

the drugs because the stop was pretextual, and the subsequent search was illegal as

the trooper did not have independent knowledge of the drugs. We are not persuaded.

      First, the stop was not pretextual. It is well-established law that “when an

officer observes a traffic offense, the resulting traffic stop does not violate the Fourth

Amendment of the United States Constitution even if the officer has ulterior motives

in initiating the stop, and even if a reasonable officer would not have made the stop

under the same circumstances.” Hall v. State, 351 Ga. App. 695, 699 (1) (832 SE2d

669) (2019) (citations and punctuation omitted). Pretermitting whether the trooper

was authorized to make the stop based on the drug operation alone, he testified that

it was his practice to “get [his] own probable cause” to justify a stop. Watson was

                                            7
observed following another vehicle too closely, in violation of OCGA § 40-6-49,2 and

the trooper was authorized to conduct the stop for that reason.

      The next question is whether the trooper was authorized to detain Watson until

the K-9 unit arrived. As we stated in Hall, “a seizure that is lawful at its inception can

violate the Fourth Amendment if its manner of execution unreasonably infringes

interests protected by the Constitution.” 351 Ga. App. at 699 (1) (citations and

punctuation omitted). And, “after the tasks related to the investigation of the traffic

violation and processing of the citation have been accomplished, an officer cannot

continue to detain an individual without reasonable articulable suspicion.” Id. at

699-700 (1) (citations and punctuation omitted). However, “reasonable, articulable

suspicion need not be based on an arresting officer’s knowledge alone, but may exist

based on the collective knowledge of the police when there is reliable communication

between an officer supplying the information and an officer acting on that

information.” Id. at 700 (1) (citations and punctuation omitted).




      2
        The statute provides that “[t]he driver of a motor vehicle shall not follow
another vehicle more closely than is reasonable and prudent, having due regard for
the speed of such vehicles and the traffic upon and the condition of the highway.”
OCGA § 40-6-49 (a).

                                            8
      In Hall, which is analogous to the instant case, after conducting surveillance

of a suspected drug transaction, HIDTA officers identified the defendant’s vehicle,

and informed a trooper of a drug deal before requesting a traffic stop, which the

trooper conducted after observing the defendant make an improper lane change. 351

Ga. App. at 697-698. We held that the information shared by the HIDTA officer was

“‘collective knowledge’ [that] provided the trooper with reasonable, articulable

suspicion, which, in turn, justified prolonging the traffic stop until the arrival of the

K-9 officer and his dog.” Id. at 700-701 (1).

      Similarly, here, the trooper had reasonable, articulable suspicion that Watson

was involved in illegal drug activity when he initiated the traffic stop. HIDTA

officers informed him that Watson was suspected of engaging in a drug transaction

shortly before the traffic stop. Indeed, the HIDTA offiers witnessed the transaction,

and the trooper, himself, listened to the events as they unfolded over the radio. The

collective knowledge of the several officers was more than sufficient to justify the




                                           9
stop.3 See Hall, at 700-701 (1). Accordingly, the trial court did not err in denying

Watson’s motion to suppress the evidence seized from his vehicle.

      Judgment affirmed. Division Per Curiam. All Judges concur.




      3
         Watson argues that Hall is inapposite because it did not involve an informant,
and asserts summarily that the collective knowledge rule does not apply to
informants. But Watson cites to no authority supporting this position, and the absence
of an informant in Hall does not alter the law regarding collective knowledge.
Additionally, Watson asserts that the trooper was only told that the car had
“unspecified drugs in it,” not that the car had illegal drugs in it, and “[n]ot all drugs
are illegal.” But the trial court determined that the trooper was informed by a HIDTA
officer that the car “contained illegal drugs,” and we must accept the trial court’s
findings unless clearly erroneous. See Cox v. State, 306 Ga. 736, 745 (3) (b) (832
SE2d 354) (2019) (when reviewing ruling on a motion to suppress . . . , we defer to
the trial court’s findings on disputed facts and will not upset them unless they are
clearly erroneous). Here, the trial court’s finding was supported by the record.

                                           10